In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00002-CR



           DEMITRES COLEMAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 15F0535-005




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        Demitres Coleman was convicted of one count of indecency with a child by sexual contact

and two counts of aggravated sexual assault of a child.          He appeals from the judgments

memorializing those convictions and the resulting sentences. The clerk’s record in this matter was

filed February 19, 2016, and the reporter’s record was filed April 26, 2016, making Coleman’s

appellate brief originally due May 26, 2016. That deadline was extended twice by this Court,

resulting in the most recent due date of July 18, 2016. Coleman’s appellate counsel, Jason Horton,

has now filed a third motion seeking an additional extension of the briefing deadline.

        We have reviewed counsel’s third motion to extend time as well as the appellate record in

this case, and we find no compelling information to convince us that a third extension of the filing

deadline is warranted. Consequently, counsel’s third motion to extend time to file Coleman’s

appellate brief is overruled.

        We order Horton to file Coleman’s appellate brief with this Court on or before August 17,

2016.

        IT IS SO ORDERED.

                                                     BY THE COURT

Date: July 20, 2016




                                                 2